Exhibit 10.1




SEVENTH SUPPLEMENTAL INDENTURE
THIS SEVENTH SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
June 5, 2018, among Westmoreland Coal Company, a Delaware corporation (the
“Issuer”), the other Subsidiary Guarantors (as defined in the Indenture referred
to herein) and U.S. Bank National Association, as trustee under the Indenture
referred to below (the “Trustee”) and as collateral agent under the Indenture
referred to below (the “Notes Collateral Agent”).
WITNESSETH
WHEREAS, the Issuer has heretofore executed and delivered to the Trustee and the
Notes Collateral Agent an indenture, dated as of December 16, 2014 (as
supplemented and/or amended, the “Indenture”) providing for the issuance of
8.75% Senior Secured Notes due 2022 (the “Notes”);
WHEREAS, Section 9.02 of the Indenture provides that under certain circumstances
the Indenture may be amended with the consent of at least a majority in
aggregate principal amounts of the Notes then outstanding;
WHEREAS, such consent has been obtained in order to give effect to the
amendments to the Indenture provided for herein that, among other things: (i)
permit the Issuer and the Subsidiary Guarantors, to enter into the Bridge Loan
Agreement (as defined below) and the other Bridge Loan Documents (as defined
below) and to incur the Indebtedness thereunder; (ii) provide Liens securing the
Bridge Loan Obligations (as defined below) on any existing or hereafter acquired
Collateral that are first, prior, and senior in right, priority, operation,
effect and all other purposes and respects to any Lien securing Notes
Obligations; and (iii) provide Liens on certain assets of the Issuer and the
Subsidiary Guarantors that do not currently constitute Notes Collateral that
will rank junior to the Liens securing Bridge Loan Obligations (the “Junior
Liens”); and
WHEREAS, pursuant to Sections 9.01 and 9.02 of the Indenture, the Trustee is
authorized to execute and deliver this Supplemental Indenture.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, each
Guaranteeing Subsidiary, the Trustee and the Notes Collateral Agent covenant and
agree for the equal and ratable benefit of the Holders as follows:
1.CAPITALIZED TERMS. Capitalized terms used herein without definition shall have
the meanings assigned to them in the Indenture.
2.AMENDMENTS TO THE INDENTURE
a.Amendments to Section 1.01. (i) The Indenture is hereby amended to include the
following definitions in their alphabetical order in Section 1.01:




--------------------------------------------------------------------------------




“Bridge Loan Agreement” means Exhibit L, dated May 21, 2018, to the Credit
Agreement dated as of December 16, 2014, among Westmoreland Coal Company, as the
Administrative Borrower, Westmoreland San Juan, LLC, as the San Juan Borrower,
and Prairie Mines & Royalty ULC, as the Canadian Borrower, the Guarantors named
therein, the Lenders named therein and Wilmington Savings Fund Society, FSB, as
Administrative Agent and Collateral Agent (as the same may be amended and
modified from time to time).
“Bridge Loan Documents” means the Bridge Loan Agreement and the other Credit
Documents (as defined in the Bridge Loan Agreement), including, without
limitation, each of the other agreements, documents and instruments providing
for or evidencing any other Bridge Loan Obligations, and any other document or
instrument executed or delivered at any time in connection with any Bridge Loan
Obligations, including any intercreditor or joinder agreement among holders of
Bridge Loan Obligations, to the extent such are effective at the relevant time,
as each may be modified (or replaced in connection with a modification) from
time to time.
“Bridge Loan Intercreditor Agreement” means the Intercreditor Agreement, dated
as of June 5, 2018, among the Issuer, the Grantors named therein, Wilmington
Savings Fund Society, FSB, as Term Loan Collateral Agent, U.S. Bank National
Association, as Notes Collateral Agent and Wilmington Savings Fund Society, FSB,
as Bridge Loan Agent (as the same may be amended and modified from time to
time).
“Bridge Loan Obligations” means all obligations, liabilities and indebtedness
outstanding at any time under the Bridge Loan Agreement or any other Bridge Loan
Documents. “Bridge Loan Obligations” shall include, without limitation, all
interest, charges and fees (including reasonable attorneys fees’ and expenses)
accrued or accruing (or which would, absent commencement of an insolvency or
liquidation proceeding under any Bankruptcy Law, accrue) after the commencement
of an insolvency or liquidation proceeding in accordance with the Bridge Loan
Documents whether or not the claim for such interest, charges or fees are
allowable, recoverable or enforceable in such insolvency or liquidation
proceeding. For all purposes hereunder, “Bridge Loan Obligations” shall also
include all indebtedness, obligations and liabilities of the obligors thereunder
(or any one or more of them) to repay any amounts previously paid by the
obligors thereunder (or any one or more of them) pursuant to the obligors
thereunder, which amounts have been returned to the obligors thereunder (or any
one or more of them), any of their bankruptcy estates, to a trust or similar
structure established under a plan of reorganization or liquidation of the
obligors thereunder (or any one or more of them) or to a trustee or similar
person by the Lenders under the Bridge Loan Agreement pursuant to Sections 542,
544, 545, 547, 548, 549, 550, 553 and 724(a) of the Bankruptcy Code or otherwise
under other applicable legislation.




--------------------------------------------------------------------------------




“Term Loan Credit Facility” means that certain Credit Agreement, dated December
16, 2014, by and among the Issuer, as Borrower, the lenders party thereto from
time to time and Wilmington Savings Fund Society, FSB, as Administrative Agent.
(ii) The definition of “Excluded Property” is hereby amended to add the
parenthetical “(other than Equity Interests in Westmoreland Canada Investments,
LP, a Quebec limited partnership)” in three places: (1) after the word
“Guarantor” in clause (1) of such definition; (2) after the word “Issuer” in
clause (2) of such definition; and (3) immediately before the semicolon in
clause (3) of such definition.
(iii) The definition of “Excluded Real Property” is hereby amended to add the
following sentence to the end of such definition: “Notwithstanding the
foregoing, Real Property set forth in Schedule 4.21 to the Seventh Supplemental
Indenture to the Indenture dated June 5, 2018 shall not be Excluded Real
Property.”
(iv) The definition of “Immaterial Subsidiary” is hereby amended to change the
“$1,000,000” amount in both places to “$0”.
(v) The definition of “Notes Collateral Documents” is hereby amended to add at
the end thereof: “including but not limited to the Bridge Loan Intercreditor
Agreement.”
(vi) The definition of “Permitted Liens” is hereby amended to (A) remove the
“and” after the semicolon at the end of clause (35) of such definition; (B)
remove the period at the end of clause (36) of such definition and replace it
with “; and” and (C) insert the following as clause (37):
“(37) Liens to secure the Bridge Loan Obligations.”
b.Amendments to Section 4.08. Section 4.08 of the Indenture is hereby amended
to: (i) remove the “and” after the semicolon of the end of clause (12) of
subsection (b); (ii) re-number clause (13) of subsection (b) as clause (14); and
(iii) insert the following as the new clause (13):
“(13) restrictions confirmed in the Bridge Loan Documents; and”
c.Amendments to Section 4.09. Section 4.09 of the Indenture is hereby amended
to: (i) remove the “and” after the semicolon at the end of the clause (23) of
subsection (b); (ii) remove the “.” at the end of clause (24) of subsection (b)
and replace it with “; and”; and (iii) insert the following as clause (25):
“(25) the incurrence by the Issuer and its Restricted Subsidiaries of all
Indebtedness under the Bridge Loan Documents.”
d.Amendments to Section 4.10. Section 4.10 of the Indenture is hereby amended
to: (i) remove the “or” at the end of clause (C) in the third paragraph; (ii)
remove the “.” at the




--------------------------------------------------------------------------------




end of clause (D) in the third paragraph and replace it with “; and”; and (iii)
insert the following as clause (E):
“(E) to pay any Bridge Loan Obligations.”
e.Amendments to Section 4.17. Section 4.17 of the Indenture is hereby amended
to: insert the following as the last paragraph of the Section:
“Notwithstanding the immediately preceding paragraph of this Section 4.17, the
Issuer is permitted to designate San Juan Coal Company, San Juan Transportation
Company and Westmoreland San Juan Holdings, Inc. as Restricted Subsidiaries.”
f.Amendments to Section 4.21. Section 4.21 of the Indenture is hereby amended to
change the amount of “$1,000,000” referenced in the first paragraph thereof to
“$0” and to add a new sentence at the end of Section 4.21 that reads as follows:
“Notwithstanding anything else to the contrary contained herein (including,
without limitation, Section 4.19, Section 4.20, this Section 4.21 and Section
4.22 of this Agreement) or in any other First Lien Security Document, it is
agreed and understood that any covenants, requirements or obligations with
respect to granting, perfecting or evidencing, or any other delivery with
respect to, Collateral for the Notes shall be subject to any extension, consent
or waiver granted with respect to the corresponding collateral covenants,
requirements or obligations under the Bridge Loan Agreement.”
g.Amendments to Section 4.24. Section 4.24 of the Indenture is hereby amended to
(i) remove the “or” before clause (c); and (ii) insert before the “.” the
following:
“or (d) activities relating to guaranteeing Bridge Loan Obligations, pledging
assets as collateral for Bridge Loan Obligations or otherwise performing Bridge
Loan Obligations”
h.     Amendments to Section 10.03. Section 10.03 is hereby amended to add a new
last sentence to read: “The Trustee and Notes Collateral Agent are further
authorized and directed to enter into and perform the Bridge Intercreditor
Agreement.”
h.Amendments to Section 10.07. Section 10.07 is hereby amended to; (i) insert
“or the Bridge Loan Intercreditor Agreement” after the first place
“Intercreditor Agreement” is located; and (ii) insert “and the Bridge Loan
Intercreditor Agreement” after the second place “Intercreditor Agreement” is
located.
i.Addition to Section 10.08. The Indenture is hereby amended to add a Section
10.08 after Section 10.07 that provides as follows:
“Section 10.08. Bridge Loan Transactions The Trustee, in such capacity and as
Notes Collateral Agent, is hereby authorized, empowered, and directed to: (i)
enter into the Bridge Loan Intercreditor Agreement in substantially the form
previously delivered to the Trustee, with such modifications thereto that are as
a whole not materially adverse to the Trustee, Notes Collateral Agent, or the
economic interests of to the Holders and (ii) enter




--------------------------------------------------------------------------------




into amendments to the Notes Collateral Documents or new Notes Collateral
Documents to obtain the Junior Liens.”
3.NEW YORK LAW TO GOVERN. THE LAW OF THE STATE OF NEW YORK WILL GOVERN AND BE
USED TO CONSTRUE AND ENFORCE THIS SUPPLEMENTAL INDENTURE.
4.COUNTERPARTS. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. The exchange of copies of this Supplemental
Indenture and of signature pages by facsimile or PDF transmission shall
constitute effective execution and delivery of this instrument as to the parties
hereto and may be used in lieu of the original instrument for all purposes.
Signatures of the parties hereto transmitted by facsimile or PDF shall be deemed
to be their original signatures for all purposes.
5.EFFECT OF HEADINGS. The Section headings herein are for convenience only and
shall not affect the construction hereof.
6.THE TRUSTEE AND NOTES COLLATERAL AGENT. Neither the Trustee nor the Notes
Collateral Agent shall be responsible in any manner whatsoever for or in respect
of the validity or sufficiency of this Supplemental Indenture or for or in
respect of the recitals contained herein, all of which recitals are made solely
by the Issuer and the Subsidiary Guarantors.








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.


WESTMORELAND COAL COMPANY


By: /s/ Jennifer S. Grafton
Name:    Jennifer S. Grafton
Title:    Chief Administrative Officer, Chief Legal Officer and Secretary




BASIN RESOURCES, INC.


By: /s/ Samuel N. Hagreen
Name:    Samuel N. Hagreen
Title:    Secretary




BUCKINGHAM COAL COMPANY, LLC


By: /s/ Samuel N. Hagreen
Name:    Samuel N. Hagreen
Title:    Secretary




DAKOTA WESTMORELAND CORPORATION


By: /s/ Samuel N. Hagreen
Name:    Samuel N. Hagreen
Title:    Secretary




HAYSTACK COAL COMPANY


By: /s/ Samuel N. Hagreen
Name:    Samuel N. Hagreen
Title:    Secretary




WCC LAND HOLDING COMPANY


By: /s/ Samuel N. Hagreen
Name:    Samuel N. Hagreen
Title:    Secretary


[Signature Page to Seventh Supplemental Indenture]

--------------------------------------------------------------------------------








PRAIRIE MINES & ROYALTY ULC


By: /s/ Jennifer S. Grafton
Name:    Jennifer S. Grafton
Title:    Assistant Secretary




WCC HOLDING B.V.


By: /s/ Jennifer S. Grafton
Name:    Jennifer S. Grafton
Title:    Managing Director A


By: /s/ L.I.W. Klein_____
Name:    L.I.W. Klein
Title:    Managing Director B




WESTMORELAND CANADIAN INVESTMENTS, L.P.


By:    Westmoreland Canada LLC
Its:    General Partner


By: /s/ Jennifer S. Grafton
Name: Jennifer S. Grafton
Tile:    Secretary


By:    Westmoreland Coal Company
Its:    Limited Partner


By: /s/ Jennifer S. Grafton
Name:    Jennifer S. Grafton
Title:    Secretary




WESTMORELAND CANADA HOLDINGS INC.


By: /s/ Samuel N. Hagreen
Name:    Samuel N. Hagreen
Title:    Secretary






[Signature Page to Seventh Supplemental Indenture]



--------------------------------------------------------------------------------










WEI-ROANOKE VALLEY, INC.


By: /s/ Samuel N. Hagreen
Name:    Samuel N. Hagreen
Title:    Secretary




WESTERN ENERGY COMPANY


By: /s/ Samuel N. Hagreen
Name:    Samuel N. Hagreen
Title:    Secretary




WESTMORELAND CANADA LLC


By:/s/ Jennifer S. Grafton
Name:    Jennifer S. Grafton
Title:    Vice President and Secretary




WESTMORELAND COAL SALES COMPANY, INC.


By: /s/ Samuel N. Hagreen
Name:    Samuel N. Hagreen
Title:    Secretary




WESTMORELAND COAL COMPANY ASSET CORP.


By: /s/ Jennifer S. Grafton
Name:    Jennifer S. Grafton
Title:    Secretary




WESTMORELAND ENERGY, LLC


By: /s/ Samuel N. Hagreen
Name:    Samuel N. Hagreen
Title:    Secretary


[Signature Page to Seventh Supplemental Indenture]



--------------------------------------------------------------------------------












WESTMORELAND ENERGY SERVICES NEW YORK, INC.


By: /s/ Jennifer S. Grafton
Name: Jennifer S. Grafton
Title:    Secretary




WESTMORELAND MINING LLC


By: /s/ Samuel N. Hagreen
Name:    Samuel N. Hagreen
Title:    Secretary




WESTMORELAND PARTNERS


By:
Westmoreland-North Carolina Power, LLC

Its:    General Partner




By: /s/ Samuel N. Hagreen
Name:    Samuel N. Hagreen
Title:     Secretary




By:    Westmoreland-Roanoke Valley, LP
Its:    General Partner


By:    WEI-Roanoke Valley, Inc.
Its:    General Partner


By: /s/ Samuel N. Hagreen
Name:    Samuel N. Hagreen
Title:    Secretary




WESTMORELAND POWER, INC.


By: /s/ Samuel N. Hagreen
Name:    Samuel N. Hagreen


[Signature Page to Seventh Supplemental Indenture]



--------------------------------------------------------------------------------




Title:    Secretary








WESTMORELAND RESOURCES, INC.


By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title:    Secretary




WESTMORELAND ROANOKE VALLEY, LP


By:    WEI-Roanoke Valley, Inc.
Its:    General Partner


By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title:    Secretary




WESTMORELAND SAVAGE CORPORATION


By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title:    Secretary




WESTMORELAND-NORTH CAROLINA POWER, LLC


By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title:    Secretary




WRI PARTNERS, INC.


By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title:    Secretary






[Signature Page to Seventh Supplemental Indenture]



--------------------------------------------------------------------------------




WESTMORELAND TEXAS JEWETT COAL COMPANY


By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title:    Secretary




WESTMORELAND ENERGY SERVICES, INC.


By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title:    Secretary




WESTMORELAND SAN JUAN HOLDINGS, INC.


By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title:    Secretary




WESTMORELAND SAN JUAN, LLC


By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title:    Secretary




SAN JUAN TRANSPORTATION COMPANY


By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title:    Secretary




SAN JUAN COAL COMPANY


By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title:    Secretary




TEXAS WESTMORELAND COAL COMPANY


[Signature Page to Seventh Supplemental Indenture]



--------------------------------------------------------------------------------






By: /s/ Samuel N. Hagreen
Name:    Samuel N. Hagreen
Title:    Secretary










U.S. BANK NATIONAL ASSOCIATION


By: /s/ Christopher Gehman
Name:    Christopher Gehman
Title:    Vice President
































































[Signature Page to Seventh Supplemental Indenture]



--------------------------------------------------------------------------------





SCHEDULE 4.21


INCLUDED REAL PROPERTY


[Signature Page to Seventh Supplemental Indenture]

